Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 15-24 are rejected under 35 USC 102(a)1 as being rejected over Lachner US 2010/0193935 in view of Choi et al. US 2008/0283952.


     As to claim 15, Lachner teaches a radar frequency module (see fig. 1d), comprising: a base (PCB 116 see fig.1a-b, the base substrate 116 is a PCB, in fig.1d it is simply unlabeled)  having a first surface (top) and a second surface (bottom) opposite to the first surface (116); a semiconductor package comprised of 104/102/117 (see figs.1a-1b as in fig.1d, the package 104 layer is unlabeled) mounted on the first (top) surface of the PCB 116, wherein the semiconductor package 104/102/117 comprises an integrated circuit die (102 is the IC chip, i.e. die, and 104 is the package layer, and 117 is the interface substrate layer) and a substrate 117 for electrically connecting the integrated circuit die 102 to the PCB 116, wherein the substrate 117 comprises an antenna layer 106/108 integrated into the semiconductor package 104 and electrically connected to the integrated circuit die 102 for at least one of transmitting and receiving radar signals. Lachner further teaches a pattern-shaping device 136 (fig.1d) mounted on (please N.B., “mounted on” does not necessarily imply a direct physical contact, merely the cooperative relationship that an object A is formed over and supported by an underlying object C with potentially intervening objects B in between) the first surface (top) of the PCB 116 configured to shape (esp. c.f. [0033]) a radiation pattern 118 (see fig.1b, in fig.1d, the pattern 118 is unlabeled) of said radar signals.
Lachner doesn’t expressly teach the pattern shaping device comprises first and second protrusions wherein at least a portion of the IC die is between the 1st/2nd protrusions or below an area between the 1st and 2nd protrusions. 
However, Choi teaches first and second protrusions wherein at least a portion of the IC die is between the 1st/2nd protrusions or below an area between the 1st and 2nd protrusions. (esp. c.f. fig.7-8: the height of wall 60 attached to package and wall 34 attached to PCB are different, i.e. the two protrusions, also N.B., the die is between the two protrusions—N.B., the term PCB is a broad structure and in figs.7 and 8, the PCB may incorporate all the device layers 39-38-30-35-37-71-32-33-36, etc. so that the die is between the protrusions).  
It would be obvious to modify Lachner by incorporating the package and isolation walls in Choi to package the device efficiently. 
     As to claim 16, the cited art teaches the radar module according to claim 15, wherein the semiconductor package further comprises a molding compound encapsulating the integrated circuit die (Lachner fig.1d: 126 is a mold).
As to claim 17, the cited art teaches the radar module according to claim 16, wherein (see Lachner fig.1d) the pattern-shaping device 136 is a discrete device (discrete and separate structural entity from 106/108 as shown in fig.1d in Lachner) directly mounted on the first surface (top) of the PCB 116 and a top surface of the molding compound 124 of the semiconductor package 104. Please N.B., “directly mounted on” does not necessarily imply a direct physical contact between pattern shaping device and PCB, rather, that it is formed over and supported by, directly, i.e. there is complete overlap between the pattern shaping device and the PCB that it is supported by and formed over.
       As to claim 18, the cited art teaches the radar module according to claim 15, wherein (see fig.1d Lachner) the pattern-shaping device 136 is a monolithic piece that is made of a homogeneous material (homogenous material with respect to the material in 106/108).     As to claim 19, the cited art teaches the radar module according to claim 15, wherein (see fig.1d Lachner) the pattern-shaping device 136 is made of metal, plastic or mmW absorber material (see [0033] of Lachner, 136 may be made of metal).      As to claim 20, the cited art teaches the radar module according to claim 15, wherein (see fig.1d Lachner) the substrate 117 further comprises a ground reflector layer 121/120 under the antenna layer 104/102.     As to claim 21, the cited art teaches the radar module according to claim 20, wherein the ground reflector layer 121/120 in Lachner see fig.1d is a metal layer (RDL is a metal layer).     As to claim 22, the cited art teaches the radar module according to claim 15, wherein (see fig.1d Lachner) the pattern-shaping device 136 comprises (see figs.3b, 3d, 3e, 3f) four sidewalls and an intermediate isolation wall (the rectangular shape plus the connecting strip shape) which together define two channels above the semiconductor package (136 formed to define two channels of the connecting strip in fig.3b, 3c, 3d formed over 104 layer), wherein the two channels are aligned with the two antenna patterns of the antenna layer (esp. c.f. [0023], which teaches the antenna structures comprising 106/108/136 may be formed by any ones of the respective shapes in figs.3a-3f so that the respective antenna patterns may be “aligned” with those of the antenna layer), respectively.      As to claim 23, the cited art teaches the radar module according to claim 22, wherein the four sidewalls comprise an oblique sidewall (see figs.3b-3f of Lachner).

	            As to claim 24, the cited art teaches the radar module according to claim 23.
The cited art does not expressly teach wherein the oblique sidewall provides an inner slope directly facing the semiconductor package, wherein the inner slope intersects with the first surface of the PCB at an obtuse angle .theta. ranging between 110 degrees and 160 degrees.
     However, please N.B., it would be obvious to form oblique shape with inner obtuse slope to the sidewalls as recited in figs.3a-3f  since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  In [0023] of Lachner, it is clear that the ability to modulate the shape, angles, and sidewalls of the shape pattern structure may be implemented to affect the impedance matching, such as balanced differential lines, etc.  
It would be obvious to modify the cited art by changing the shape of the sidewall of obtuse incline as recited in order to modulate the performance characteristic of the device, i.e. in terms of both impedance matching and optimizing a manufacturing tolerances. 

      Claims 25-31 are rejected under 35 USC 103(a) as being unpatentable over Lachner and Choi, of record, in view of Bergstedt et al. US 6424318. 
         As to claim 25, Lachner teaches a radar frequency module, comprising (see fig.1d): a base printed circuit board (PCB) 116 having a first surface and a second surface opposite to the first surface (top and bottom surfaces); a semiconductor package 104/102/117 mounted on the first surface of the PCB 116, wherein the semiconductor package 104/102/117 comprises an integrated circuit die 102 and a substrate 117 for electrically connecting the integrated circuit die 102 to the PCB 116, wherein the substrate 117 comprises an antenna layer 106/108 integrated into the semiconductor package 104 and electrically connected to the integrated circuit die 102 for at least one of transmitting and receiving radar signals and a pattern-shaping device 136 mounted on the retainer 126 configured to shape a radiation pattern of said radar signals (118).
Lachner doesn’t expressly teach the pattern shaping device comprises first and second protrusions wherein at least a portion of the IC die is between the 1st/2nd protrusions or below an area between the 1st and 2nd protrusions. 
However, Choi teaches first and second protrusions wherein at least a portion of the IC die is between the 1st/2nd protrusions or below an area between the 1st and 2nd protrusions. (esp. c.f. fig.7-8: the height of wall 60 attached to package and wall 34 attached to PCB are different, i.e. the two protrusions, also N.B., the die is between the two protrusions—N.B., the term PCB is a broad structure and in figs.7 and 8, the PCB may incorporate all the device layers 39-38-30-35-37-71-32-33-36, etc. so that the die is between the protrusions).  It would be obvious to modify Lachner by incorporating the package and isolation walls in Choi to package the device efficiently. 
 	Lachner and Choi does not expressly teach a radar main body housing the PCB and the semiconductor package, the radar main body comprising a retainer although Lachner does teach a retainer structure, i.e. mold 126. 
	However, please N.B., radar main body housing the PCB and the semiconductor package wherein the main body comprises a retainer is routine in the semiconductor arts, e.g. c.f. Bergstedt et al. fig.1-2, which shows radar main body 12 housing the substrate 5 and package 3 wherein the main body comprises a retainer (molding). 
	It would be obvious to modify Lachner and Choi by forming radar main body housing the PCB and the semiconductor package wherein the main body comprises a retainer as taught by Bergstedt for the benefit of providing the appropriate curvature of surface to modulate the properties of the materials and therefore the optimization of the material for refractive capacity in a lens application, for instance. 
      As to claim 26, the cited prior art teaches the radar module according to claim 25, wherein (see fig.1d of primary reference Lachner) the pattern-shaping device 136 is a monolithic piece that is made of a homogeneous material (homogneous material with respect to 106/108).        As to claim 26-27, the cited art doesn’t expressly teaches claim 25 wherein the pattern-shaping device is a monolithic homogenous material or made of metal, plastic, or mmW absorber material. However, please N.B., the material composition may be that as recited since these materials are routine in the art. It would be obvious to modify the material composition of the cited art as recited in the claim as these are well-known materials used in pattern-shaping mechanics. .       As to claim 28-29, the cited prior art teaches the radar module according to claim 25, wherein (see fig.3b-3f of primary reference Lachner) the protrusions of the pattern-shaping device 136 has a sectional profile of equilateral shape, isosceles triangle shape, right-angled triangle shape or trapezoid shape (various trapezoidal shapes shown in figs 3b-3f).

	As to claims 30-31, the cited art further teaches the signals are radar signals (see the Lachner reference figs.3b-3f, abstract). Further, it is obvious to modify the references cited to incorporate radar signals in order to apply the pattern-shaping device of the art to a radar signal application. 

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646